OPINION OF THE COURT
Order modified, without costs, for the reasons stated in the concurring in part and dissenting in part memorandum by Justice Frank A. Gulotta at the Appellate Division (77 AD2d 596-599), by declaring that petitioner Greshin’s term of office as a member of the Suffolk County Vanderbilt Museum Commission expired on December 28, 1978 and that John L. Mara was duly appointed as a member of said commission to the term formerly occupied by petitioner Greshin and, as so modified, affirmed.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.